Exhibit 10.31

PROMISSORY NOTE

 

 

$35,000,000.00

New York, New York

 

December 20, 2019

 

FOR VALUE RECEIVED MILL STREET GARDENS, LLC, a Delaware limited liability
company, as maker, having its principal place of business at c/o The Hamilton
Company, 39 Brighton Ave., Boston, MA 02134 (“Borrower”), hereby unconditionally
promises to pay to the order of INSURANCE STRATEGY FUNDING CORP. LLC, a Delaware
limited liability company, having an address at c/o J.P. Morgan Asset
Management, 277 Park Avenue, 9th Floor, New York, New York 10017 (together with
its successors and/or assigns, “Lender”), or at such other place as the holder
hereof may from time to time designate in writing, the principal sum of
THIRTY-FIVE MILLION AND 00/100 DOLLARS ($35,000,000.00), or so much thereof as
is advanced, in lawful money of the United States of America, with interest
thereon to be computed from the date of this Promissory Note (as the same may
hereafter be amended, restated, replaced, supplemented, renewed, extended or
otherwise modified from time to time, this “Note”) at the Applicable Interest
Rate, and to be paid in accordance with the terms of this Note and that certain
Loan Agreement dated the date hereof between Borrower and Lender (as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time, the “Loan Agreement”).  All capitalized terms not defined herein shall
have the respective meanings set forth in the Loan Agreement.

ARTICLE 1 - PAYMENT TERMS

Borrower agrees to pay the principal sum of this Note and interest on the unpaid
principal sum of this Note from time to time outstanding at the rates and at the
times specified in Article II of the Loan Agreement and the outstanding balance
of the principal sum of this Note and all accrued and unpaid interest thereon
shall be due and payable on the Maturity Date.

ARTICLE 2 - DEFAULT AND ACCELERATION

The Obligations shall without notice become immediately due and payable at the
option of Lender if any payment required in this Note is not paid on or prior to
the date when due (subject to any applicable notice and/or cure period expressly
set forth in the Loan Documents) or if not paid on the Maturity Date or on the
happening of any other Event of Default.

ARTICLE 3 - LOAN DOCUMENTS

This Note is secured by the Security Instrument and the other Loan
Documents.  All of the terms, covenants and conditions contained in the Loan
Agreement, the Security Instrument and the other Loan Documents are hereby made
part of this Note to the same extent and with the same force as if they were
fully set forth herein.  In the event of a conflict or inconsistency between the
terms of this Note and the Loan Agreement, the terms and provisions of the Loan
Agreement shall govern.





1




ARTICLE 4 - SAVINGS CLAUSE

Notwithstanding anything to the contrary, (a) all agreements and communications
between Borrower and Lender are hereby and shall automatically be limited so
that, after taking into account all amounts deemed interest, the interest
contracted for, charged or received by Lender shall never exceed the Maximum
Legal Rate, (b) in calculating whether any interest exceeds the Maximum Legal
Rate, all such interest shall be amortized, prorated, allocated and spread over
the full amount and term of all principal indebtedness of Borrower to Lender,
and (c) if through any contingency or event, Lender receives or is deemed to
receive interest in excess of the lawful maximum, any such excess shall be
deemed to have been applied toward payment of the principal of any and all then
outstanding indebtedness of Borrower to Lender, or if there is no such
indebtedness, shall immediately be returned to Borrower.

ARTICLE 5 - NO ORAL CHANGE

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

ARTICLE 6 - WAIVERS

Except as otherwise expressly set forth herein or expressly set forth in any of
the other Loan Documents with regard to the delivery of notices, Borrower and
all others who may become liable for the payment of all or any part of the Debt
do hereby severally waive presentment and demand for payment, notice of
dishonor, notice of intention to accelerate, notice of acceleration, protest and
notice of protest and non-payment and all other notices of any kind.  No release
of any security for the Debt or extension of time for payment of this Note or
any installment hereof, and no alteration, amendment or waiver of any provision
of this Note, the Loan Agreement or the other Loan Documents made by agreement
between Lender or any other Person shall release, modify, amend, waive, extend,
change, discharge, terminate or affect the liability of Borrower or any other
Person who may become liable for the payment of all or any part of the Debt
under this Note, the Loan Agreement or the other Loan Documents.  No notice to
or demand on Borrower shall be deemed to be a waiver of the obligation of
Borrower or of the right of Lender to take further action without further notice
or demand as provided for in this Note, the Loan Agreement or the other Loan
Documents.  If Borrower is a partnership or limited liability company, the
agreements herein contained shall remain in force and be applicable,
notwithstanding any changes in the individuals comprising the partnership or
limited liability company, and the term “Borrower,” as used herein, shall
include any alternate or successor partnership or limited liability company, but
any predecessor partnership or limited liability company and their partners or
members shall not thereby be released from any liability.  If Borrower is a
corporation, the agreements contained herein shall remain in full force and be
applicable notwithstanding any changes in the shareholders comprising, or the
officers and directors relating to, the corporation, and the term “Borrower,” as
used herein, shall include any alternative or successor corporation, but any
predecessor corporation shall not be relieved of liability hereunder.  (Nothing
in the foregoing sentence shall be construed as a consent to, or a waiver of,
any prohibition or restriction on transfers of interests in such





2




partnership, limited liability company or corporation, which may be set forth in
the Loan Agreement, the Security Instrument or any other Loan Document.)

ARTICLE 7 - TRANSFER

Upon the transfer of this Note pursuant to Article IX of the Loan Agreement,
Lender may deliver all the collateral mortgaged, granted, pledged or assigned
pursuant to the Loan Documents, or any part thereof, to the transferee who shall
thereupon become vested with all the rights herein or under applicable law given
to Lender with respect thereto, and Lender shall thereafter forever be relieved
and fully discharged from any liability or responsibility in the matter; but
Lender shall retain all rights hereby given to it with respect to any
liabilities and the collateral not so transferred.

ARTICLE 8 - EXCULPATION

The provisions of Section 10.1 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.

ARTICLE 9 - GOVERNING LAW

The governing law and related provisions contained in Section 13.3 of the Loan
Agreement are hereby incorporated by reference as if fully set forth herein.

ARTICLE 10 - NOTICES

All notices or other written communications hereunder shall be delivered in
accordance with Article 13.6 of the Loan Agreement.

ARTICLE 11 - LIABILITY

If Borrower consists of more than one Person, the obligations and liabilities of
each such Person shall be joint and several.

[NO FURTHER TEXT ON THIS PAGE]

 

 

 



3




IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.

 

 

BORROWER:

 

 

 

MILL STREET GARDENS, LLC,

 

a Delaware limited liability company

 

 

 

By:

NewReal, Inc.,

 

 

a Massachusetts corporation,

 

 

its Manager

 

 

 

 

By:

 

 

 

Name:

Ronald Brown

 

 

Title:

President

 

JPMAM / Country Club Apartments – Signature Page to Promissory Note

